Title: To George Washington from Jeremiah Olney, 15 June 1783
From: Olney, Jeremiah
To: Washington, George


                  
                     Sir
                     Saratoga 15th June 1783
                  
                  I have the Honor to Transmitt your Excellency the Inclos’d Return of the Officers & men of the Rhode Island Regmt who Retire from Service on Furlough untill the Ratification of the Definitive Treaty of Peace Shall be announced by Congress—likewise those that Continue in the Field—having a Number of Sick I have thoughtt it Expedient to Continue the Surgeon so long as they may Require his attention—I shall be under Necessity to Leave a Subaltern officer with the Sick & Lame in the Hospittal at Albany, in order to Conduct them to the State, So Soon as they have Sufficiently Recovered—The last Detachment will march tomorrow. I have the Honor to be with the greatest Esteem Your Excellency’s Very Obed. Hume Servt
                  
                     Jereh Olney Lieut. Colo. Comt
                     R.I.R.
                     
                  
               